DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the unselected global bit line".  There is insufficient antecedent basis for this limitation in the claim. 
Note: it seems the intended wording is “the unselected global word line”, based on applicant filing of 11/25/2022.
Claim 2-8 and 10 are rejected, at least because claim 1 is rejected.

Allowable Subject Matter
	Claims 11-22, 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: applying a first read boundary voltage to the selected bit line, applying a second read boundary voltage to the selected word line, and precharging a reference line to the second read boundary voltage; raising the voltage level of the reference line by providing a first low voltage to a capacitor that is coupled to the reference line; generating an output signal by comparing the voltage level of the selected word line, which is changed according to data that is stored in the target memory cell, to the voltage level of the reference line; and providing a second low voltage to the capacitor that is coupled to the reference line, and a combination of other limitations in the independent claims.
 Claim 18 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first global word line coupled to a first memory cell in a first tile of a memory cell array; a second global word line coupled to a second memory cell in a second tile of the memory cell array; a sense amplifier comprising a first input terminal and a second input terminal, the sense amplifier configured to generate an output signal by comparing the voltage levels of the first and second input terminals; a reference generator configured to change the voltage level of the second input terminal by charging and discharging a capacitor that is coupled to the second input terminal; and a global switching circuit configured to couple one of the first and second global word lines to the first input terminal and to couple the other of the first and second global word lines to the second input terminal based on a tile select signal to select one of the first and second tiles, and a combination of other limitations in the independent claims.

Claim 25 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a control circuit configured to apply a read voltage across a target memory cell through a selected global bit line and a selected global word line; a sense amplifier configured to generate an output signal by comparing voltage levels of the selected global word line and a reference line; a capacitor with one end coupled to the reference line; and a boosting control circuit configured to provide the other end of the capacitor with one of a first low voltage and a second low voltage based on a boosting control signal, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN HUANG/Primary Examiner, Art Unit 2827